         Case 1:16-cv-03711-ER Document 641 Filed 04/21/20 Page 1 of 4



                       UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF NEW YORK

IN RE:

SSA BONDS ANTITRUST LITIGATION                1:16-cv-03711-ER

This Document Relates To: All Class Actions   CLASS ACTION

                                              [PROPOSED] ORDER
                                              GRANTING PLAINTIFFS’
                                              UNOPPOSED MOTION FOR
                                              ENTRY OF PARTIAL FINAL
                                              JUDGMENT PURSUANT TO
                                              FED. R. CIV. P. 54(b)
            Case 1:16-cv-03711-ER Document 641 Filed 04/21/20 Page 2 of 4



       This matter comes before the Court on Plaintiffs’ Unopposed Motion for Entry of Partial

Final Judgment Pursuant to Fed. R. Civ. P. 54(b) (the “Motion”). Having reviewed Plaintiffs’

submission,

       IT IS HEREBY ORDERED:

       1.       Plaintiffs’ Motion is GRANTED;

       2.       There are multiple parties to this litigation, specifically 26 non-settling Defendants

(“Non-Settling Defendants”), and nine Defendants (“Settling Defendants”) as to whom this Court

has preliminarily approved settlements (the “Settlements”).

       3.       The Court previously entered the following orders dismissing all claims against the

Non-Settling Defendants from this action, with prejudice: (1) the Court’s September 30, 2019

Opinion and Order, (ECF No. 627), which granted certain Defendants’ motions to dismiss for lack of

personal jurisdiction and improper venue; and (2) the Court’s March 18, 2020 Opinion and Order

(ECF No. 638), which granted certain Defendants’ motions to dismiss for failure to state a claim

(collectively, the “Orders”).

       4.       The Orders finally determined and adjudicated Plaintiffs’ claims as to the Non-

Settling Defendants in this action, and finally determined all of the Non-Settling Defendants rights

and liabilities in this action, and the action was terminated as to those Defendants (ECF No. 638 at

14).

       5.       Pursuant to Fed. R. Civ. P. 54(b), “when multiple parties are involved, the court may

direct entry of a final judgment as to one or more, but fewer than all, claims or parties only if the

court expressly determines that there is no just reason for delay.”

       6.       Although Plaintiffs and Settling Defendants have reached agreements to resolve

Plaintiffs’ claims against the Settling Defendants, and the Court has preliminarily approved those

                                                 -1-
             Case 1:16-cv-03711-ER Document 641 Filed 04/21/20 Page 3 of 4



Settlements (ECF Nos. 428, 431, 580), the case nonetheless remains active against the Settling

Defendants and will continue to remain active through the settlement process, until the Court’s final

approval of the Settlements and entry of final judgment against the Settling Defendants. Due to the

nature of class action settlements, the entry of final approval of the Settlements and subsequent entry

of final judgment against the Settling Defendants will likely take approximately six months to a year

or more.

        7.       There is no just reason to delay entry of partial final judgment as to the Non-Settling

Defendants while the extensive Settlement process is exhausted. To the contrary, entering partial

final judgment is in the best interests of all parties as it allows Plaintiffs to immediately pursue their

appeals of the Orders dismissing the Non-Settling Defendants and thereby also allows Non-Settling

Defendants a more timely final resolution of the claims against them.

        8.       There is no concern of piecemeal appeals, as any appeal relating to the administration

of the Settlements would concern discrete questions concerning the fairness of the Settlements’

terms and notice process, and thus would have no overlap with the issues raised in Plaintiffs’ appeals

of the Orders, which concern jurisdictional and merits-based issues.

        9.       Entry of partial final judgment is in the interests of efficiency and sound judicial

administration.

        10.      Based on the foregoing, the Court finds that the requirements of Fed. R. Civ. P. 54(b)

are met, and there is no just reason to delay entry of partial final judgment against the Non-Settling

Defendants.

        11.      Final judgment is hereby entered against the following Defendants: Barclays Bank

PLC, Barclays Capital Inc., Barclays Services Limited, Barclays Capital Securities Limited, BNP

Paribas, BNP Paribas Securities Corp., Citigroup Inc., Citibank N.A., Citigroup Global Markets Inc.,

                                                  -2-
         Case 1:16-cv-03711-ER Document 641 Filed 04/21/20 Page 4 of 4



Citigroup Global Markets Limited, Crédit Agricole Corporate & Investment Bank, Credit Suisse

AG, Credit Suisse Securities (USA) LLC, Credit Suisse Securities (Europe) Ltd., Credit Suisse

International, Nomura International plc, Nomura Securities International, Inc., Royal Bank of

Canada, RBC Capital Markets, LLC, RBC Europe Limited, The Toronto-Dominion Bank, TD

Securities (USA) LLC, Gary McDonald, Amandeep Singh Manku, Shailen Pau, and Bhardeep Heer.

       IT IS SO ORDERED.

DATED: _________________________          ____________________________________
                                          THE HONORABLE EDGARDO RAMOS
                                          UNITED STATES DISTRICT JUDGE




                                            -3-
